Title: To Thomas Jefferson from Joseph Anderson and William Cocke, 5 March 1801
From: Anderson, Joseph,Cocke, William
To: Jefferson, Thomas



Sir
Washington March 5th 1801

In order to exhibit a mere commensurate Veiw, of the ground, upon which we conceive a treaty with the Cherokee Indians Ought to be held—we beg leave to Submit the following Statement
It is well known to you Sir, that at the time of forming the Old Confederation, the States respectively reserved to themselves—exclusive Jurisdiction and right of Domain, to all the lands, which lay within their Charterd limits—This Soveriegnty enabled the States to parcel out their lands, in Such manner as the Legislatures thereof—might from time to time direct—In pursueance of this power, the State of North Carolina, pass’d Several laws—Opening land offices for the Sale of her Vacant and unappropriated lands, and in Consequence thereof, Sold that Tract of Country called the Wilderness, and Issued Patents, to the Several purchasers for the Same—Some of the Citizens who had purchased, took possession of their lands, and others were about so to do—when the Treaty of Holston was made with the Cherokee Indians—whereby all the above Tract, was guaranteed to them for their hunting grounds—and those Citizens who had Setled were removed, and others who were about to Settle were prevented—Thus the property of a Very considerable number of good Citizens—(many of whom had Ventured their all in the purchase) was taken from them for the Use of the United States—and they have ever Since been deprived thereof, without any Compensation haveing ever been made—Petitions have Several times been presented to Congress, by the Claimants of those lands—and Several reports have been made in their favor—and in no instance (as we have been inform’d) hath the Justice of their claim been questiond by Congress—we are Authorisd to Say, that many Original holders of Certificates, who became purchasers, in expectation of Obtaining immediate possession of their lands—and being peaceably continued therein; have by the treaty of Holston been reduced to extreme indigence—
We anxiously hope that the foregoing Considerations in adition to those heretofore exhibited to the President will induce him, to direct the treaty to be holden—
With Sentiments of the highest Consideration we are Sir most respectfully your Obt Servts

Jos: AndersonWm Cocke


The Citizens of North Carolina, being also much interested in the extinguishment of the Indian Claims to the lands lying in the  wilderness—The Senators from that State, wish one of their Citizens may be appointed a Commissioner—They have accordingly requested us to Mention—Willie Jones—and William Richardson Divie—either of whom—they will be Satisfyd with—we wish Colonel Alexander Outlaw of the County of Jefferson in East Tennessee, and General James Robertson of Nashville in West Tennessee—to be appointed—in the event of holding the Treaty—Those gentlemen we believe, wou’d give as entire Satisfaction to all those interested, and also to the United States—as perhaps, any other Characters that we cou’d name—
Jos: AndersonWm Cocke

